     Case 3:19-cv-00782-L Document 1 Filed 03/29/19                Page 1 of 8 PageID 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

RODOLFO MANUEL-MACEDO,          §
and all others similarly        §
situated under 29 U.S.C. 216 (b),
                                §
Plaintiff,                      §
                                §
v.                              §                   CIVIL ACTION NO.
                                §
G.A.M. TORRES II, LLC,          §
a/k/a G.A.M. TORRES LLC II,     §
a/k/a POETRY PLACE EVENTS,      §
d/b/a FISH N’ TAILS OYSTER BAR, §
MIGUEL ANGEL TORRES RAMIREZ, §
GUILLERMO TORRES,               §
ROBERTO TORRES, and             §
ALEX RODRIGUEZ                  §
Defendants.                     §



    COMPLAINT UNDER 29 U.S.C. §§ 201- 216 OVERTIME WAGE VIOLATIONS


     Plaintiff, RODOLFO MANUEL-MACEDO, on behalf of himself and all others similarly

 situated under 29 U.S.C. § 216(B), through undersigned counsel, files this Complaint against

 Defendants, G.A.M. TORRES II, LLC a/k/a G.A.M. TORRES LLC II a/k/a POETRY

 PLACE EVENTS d/b/a FISH N’ TAILS OYSTER BAR, MIGUEL ANGEL TORRES

 RAMIREZ, GUILLERMO TORRES, ROBERTO TORRES, and ALEX RODRIGUEZ, and

 alleges:

 1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

 2. The Plaintiff was a resident of Dallas County, Texas at the time that this dispute arose.

 3. The Defendant G.A.M. TORRES II, LLC a/k/a G.A.M. TORRES LLC II a/k/a POETRY

     PLACE EVENTS d/b/a FISH N’ TAILS OYSTER BAR is a company that regularly

     transacts business within Dallas County and Collin County. Upon information and belief,



COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                           PAGE 1 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19              Page 2 of 8 PageID 2


     G.A.M. TORRES II, LLC a/k/a G.A.M. TORRES LLC II a/k/a POETRY PLACE

     EVENTS d/b/a FISH N’ TAILS OYSTER BAR was the FLSA employer for Plaintiff’s

     respective period of employment (“the relevant time period”).

 4. The individual Defendant, MIGUEL ANGEL TORRES RAMIREZ, is a corporate officer

    and/or owner and/or manager of G.A.M. TORRES II, LLC a/k/a G.A.M. TORRES LLC II

    a/k/a POETRY PLACE EVENTS d/b/a FISH N’ TAILS OYSTER BAR (the “Defendant

    Company”) who ran the day-to-day operations of the Defendant Company for the relevant

    time period and was responsible for paying Plaintiff’s wages for the relevant time period

    and controlled Plaintiff’s work and schedule and was therefore Plaintiff’s employer as

    defined by 29 U.S.C. § 203(d).

 5. The individual Defendant, GUILLERMO TORRES, is a corporate officer and/or owner

    and/or manager of the Defendant Company who ran the day-to-day operations of the

    Defendant Company for the relevant time period and was responsible for paying Plaintiff’s

    wages for the relevant time period and controlled Plaintiff’s work and schedule and was

    therefore Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

 6. The individual Defendant, ROBERTO TORRES, is a corporate officer and/or owner

    and/or manager and/or Director of Operations of the Defendant Company who ran the day-

    to-day operations of the Defendant Company for the relevant time period and was

    responsible for paying Plaintiff’s wages for the relevant time period and controlled

    Plaintiff’s work and schedule and was therefore Plaintiff’s employer as defined by 29

    U.S.C. § 203(d).

 7. The individual Defendant, ALEX RODRIGUEZ, is a corporate officer and/or owner

    and/or manager of the Defendant Company who ran the day-to-day operations of the




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                      PAGE 2 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19                 Page 3 of 8 PageID 3


    Defendant Company for the relevant time period and was responsible for paying Plaintiff’s

    wages for the relevant time period and controlled Plaintiff’s work and schedule and was

    therefore Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

 8. Acts or omissions giving rise to this dispute took place in the Northern District of Texas.

                  COUNT I. FEDERAL OVERTIME WAGE VIOLATION

 9. This action arises under the laws of the United States. This case is brought as a collective

    action under 29 U.S.C. § 216(B). It is believed that the Defendants have employed several

    other similarly situated employees like the Plaintiff who have not been paid overtime for

    work performed in excess of 40 hours weekly and/or minimum wages as required by the

    Fair Labor Standards Act as a result of being paid set weekly salaries regardless of the

    hours actually worked from the filing of this complaint back three years.

 10. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

    The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

    placement).

 11. 29 U.S.C. § 207(a)(1) states, in pertinent part, "Except as otherwise provided in this section,

     no employer shall employ any of his employees who in any workweek is engaged in

     commerce or in the production of goods for commerce, or is employed in an enterprise

     engaged in commerce or in the production of goods for commerce, for a workweek longer

     than forty hours unless such employee receives compensation for his employment in excess

     of the hours above specified at a rate not less than one and one-half times the regular rate at

     which he is employed."

 12. Plaintiff worked for Defendants as a cook at “Fish N’ Tails Oyster Bar” restaurants in

    Garland, Texas and in Plano, Texas from on or about August 29, 2016 through on or about




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                            PAGE 3 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19              Page 4 of 8 PageID 4


    March 17, 2019.

 13. Defendants’ business activities involve those to which the Fair Labor Standards Act

    applies. Both the Defendants’ business and the Plaintiff’s work for the Defendants affected

    interstate commerce for the relevant time period. Plaintiff’s work for the Defendants

    affected interstate commerce for the relevant time period because the materials and goods

    that Plaintiff used on a constant and/or continual basis and/or that were supplied to them

    by the Defendants to use on the job moved through interstate commerce prior to and/or

    subsequent to Plaintiff’s use of the same. The Plaintiff’s work for the Defendants was

    actually in and/or so closely related to the movement of commerce while they worked for

    the Defendants that the Fair Labor Standards Act applies to Plaintiff’s work for the

    Defendants.

 14. Upon information and belief, the Defendant Company had gross sales or business done,

    individually and/or collectively as part of the joint enterprise described in paragraph 17

    below, in excess of $500,000 annually for the years 2015, 2016, 2017, and 2018.

 15. Upon information and belief, the Defendant Company’s gross sales or business done,

    individually and/or collectively as part of the joint enterprise described in paragraph 17

    below, are expected to exceed $500,000 annually for the year 2019.

 16. Furthermore, Defendants regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, thus also making Defendants’ business an

    enterprise covered under the Fair Labor Standards Act. By way of example, Defendants

    operated Fish N’ Tails Oyster Bar restaurants with locations in Garland, Texas; Plano,

    Texas; and Richardson, Texas which served a wide variety of seafood, vegetables,




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                         PAGE 4 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19                Page 5 of 8 PageID 5


    chicken, salads, alcoholic and non-alcoholic beverages (including imported beer), side

    dishes, and desserts that Plaintiff believes discovery will show travelled through interstate

    commerce prior to their use by Plaintiff and other employees of Defendants at Defendants’

    restaurants.

 17. Upon information and belief, Defendant G.A.M. TORRES II, LLC a/k/a G.A.M. TORRES

    LLC II a/k/a POETRY PLACE EVENTS d/b/a FISH N’ TAILS OYSTER BAR is part of

    a joint enterprise as defined by 29 U.S.C. § 203(r) with G.A.M. Torres LLC, G.A.M.

    Torres III, LLC, and G.A.M. Torres IV, LLC as the related activities between the

    companies, performed through unified operation and/or common control, are being done

    for a common business purpose. The Defendant Company and the other business entities

    listed in this paragraph are believed to operate various Fish N’ Tails Oyster Bar restaurants

    in Garland, Texas; Plano, Texas; and Richardson, Texas that make use of joint advertising,

    including the website www.fishntails.com, joint suppliers, joint management, and that

    share employees between them. Furthermore, the records of the Texas Secretary of State,

    as of March 25, 2019, list Defendant MIGUEL ANGEL TORRES RAMIREZ as the

    manager of the Defendant Company, G.A.M. Torres LLC, and G.A.M. Torres III, LLC

    and Defendant ROBERTO TORRES as the manager of G.A.M. Torres IV, LLC.

    Defendants’ website, www.fishntails.com, also lists the locations of four different Fish N’

    Tails Oyster Bar restaurants and reflects that Defendant GUILLERMO TORRES is the

    owner of all of these locations and that Defendant ROBERTO TORRES is the Director of

    Operations for all of these locations.

 18. From on or about August 29, 2016 through on or about March of 2017, Plaintiff worked at

    the Garland Fish N’ Tails Oyster Bar restaurant operated by Defendants as a cook and




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                          PAGE 5 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19              Page 6 of 8 PageID 6


    worked an average of 66.5 hours per week and was paid an average weekly salary of

    $650.00, resulting in an average effective regular hourly rate of $9.77 per hour, but was

    not paid the overtime premium for hours worked above 40 hours in a week in the manner

    required by the Fair Labor Standards Act. See e.g. 29 C.F.R. § 778.114. Plaintiff therefore

    claims the half-time overtime rate for each overtime hour worked above 40 in a week

    during this time period.

 19. From on or about March of 2017 through on or about June 11, 2017, Plaintiff worked at

    the Garland Fish N’ Tails Oyster Bar restaurant operated by Defendants as a cook and

    worked an average of 66.5 hours per week and was paid an average weekly salary of

    $750.00, resulting in an average effective regular hourly rate of $11.28 per hour, but was

    not paid the overtime premium for hours worked above 40 hours in a week in the manner

    required by the Fair Labor Standards Act. See e.g. 29 C.F.R. § 778.114. Plaintiff therefore

    claims the half-time overtime rate for each overtime hour worked above 40 in a week

    during this time period.

 20. From on or about June 12, 2017 through on or about April 1, 2018, Plaintiff worked at the

    Garland Fish N’ Tails Oyster Bar restaurant operated by Defendants as a cook and worked

    an average of 61.5 hours per week and was paid an average weekly salary of $800.00,

    resulting in an average effective regular hourly rate of $13.01 per hour, but was not paid

    the overtime premium for hours worked above 40 hours in a week in the manner required

    by the Fair Labor Standards Act. See e.g. 29 C.F.R. § 778.114. Plaintiff therefore claims

    the half-time overtime rate for each overtime hour worked above 40 in a week during this

    time period.

 21. From on or about April 2, 2018 through on or about August of 2018, Plaintiff worked at




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                        PAGE 6 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19              Page 7 of 8 PageID 7


    the Garland Fish N’ Tails Oyster Bar restaurant operated by Defendants as a cook and

    worked an average of 61.5 hours per week and was paid an average weekly salary of

    $850.00, resulting in an average effective regular hourly rate of $13.82 per hour, but was

    not paid the overtime premium for hours worked above 40 hours in a week in the manner

    required by the Fair Labor Standards Act. See e.g. 29 C.F.R. § 778.114. Plaintiff therefore

    claims the half-time overtime rate for each overtime hour worked above 40 in a week

    during this time period.

 22. From on or about August of 2018 through on or about March 17, 2019, Plaintiff worked at

    the Plano Fish N’ Tails Oyster Bar restaurant operated by Defendants as a cook and

    worked an average of 61.5 hours per week and was paid an average weekly salary of

    $850.00, resulting in an average effective regular hourly rate of $13.82 per hour, but was

    not paid the overtime premium for hours worked above 40 hours in a week in the manner

    required by the Fair Labor Standards Act. See e.g. 29 C.F.R. § 778.114. Plaintiff therefore

    claims the half-time overtime rate for each overtime hour worked above 40 in a week

    during this time period.

 23. Plaintiff believes that discovery will show that Defendants willfully and intentionally

    refused to pay Plaintiff’s overtime wages as required by the Fair Labor Standards Act as

    Defendants knew of the overtime requirements of the Fair Labor Standards Act and

    recklessly failed to investigate whether Defendants’ payroll practices were in accordance

    with the Fair Labor Standards Act. Defendants remain owing Plaintiff these wages from

    the commencement of Plaintiff’s employment for the time period specified above.


        Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

 Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to



COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                        PAGE 7 OF 8
     Case 3:19-cv-00782-L Document 1 Filed 03/29/19                 Page 8 of 8 PageID 8


 be proven at the time of trial for all overtime wages still owing from Plaintiff’s entire

 employment period with Defendants or as much as allowed by the Fair Labor Standards Act

 along with court costs, interest, and any other relief that this Court finds reasonable under the

 circumstances. The Plaintiff requests a trial by jury.



                                                      Respectfully submitted,

                                              By:     s/ Robert L. Manteuffel
                                                      J.H. Zidell
                                                      State Bar No. 24071840
                                                      Email: zabogado@aol.com
                                                      Robert L. Manteuffel
                                                      State Bar No. 12957529
                                                      Email: rlmanteuffel@sbcglobal.net
                                                      Joshua A. Petersen
                                                      State Bar No. 24085524
                                                      Email: josh.a.petersen@gmail.com

                                                      J.H. ZIDELL, P.C.
                                                      6310 LBJ Freeway, Ste. 112
                                                      Dallas, Texas 75240
                                                      Tel: 972-233-2264
                                                      Fax: 972-386-7610

                                                      ATTORNEYS FOR PLAINTIFF




COMPLAINT UNDER 29 U.S.C. §§ 201-216 OVERTIME WAGE VIOLATIONS                           PAGE 8 OF 8
